Citation Nr: 1411443	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-45 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from June 26, 1967 to September 12, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision decided in March 2008 and issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2011.  A transcript of the hearing is associated with the claims file.  The Board notes that, at the time of the hearing, the Veteran had been represented by an attorney, but was unrepresented at the hearing.  He indicated that he wished to proceed without representation.  That power of attorney has since been revoked (in November 2011) and the Veteran has not identified another individual or organization as his representative.  As such, the Board now recognizes the Veteran as proceeding pro se.  

In October 2011, this matter was remanded by the Board for additional development and it now returns for appellate review.  In the October 2011 remand, the Board noted that VA had previously denied the back disorder claim in a final October 1967 rating decision.  However, the Board found that evidence associated with the claims file since then included additional service treatment and personnel records (received in 2006).  Applicable regulations provided that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identified service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i) (2013).  As such, new and material evidence was not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  The Board thus found that the newly received service treatment and personnel records were relevant to the claim for service connection for a back disorder as they showed complaints of back pain during his hospitalization for a respiratory infection in service.  Therefore, such records related to an in-service event, injury, or disease relevant to the Veteran's claimed back disorder.  The Board determined that the newly received service treatment and personnel records fell within the scope of 38 C.F.R. § 3.156(c) and, as such, the Veteran's back disorder claim was reviewed on a de novo basis.   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of additional VA treatment records, which considered by the agency of original jurisdiction (AOJ) in the December 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing radiation during his military service.

2.  A respiratory disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service. 



CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, VA sent a December 2007 letter prior to the initial unfavorable decision issued in March 2008 that advised the Veteran of the evidence and information necessary to substantiate his respective service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA, Social Security Administration (SSA), and private treatment records have been obtained and considered.  In this regard, the Board observes that, per the October 2011 remand, the AOJ requested service records pertaining to the Veteran under alternate name spellings, his service number, VA claims file number, and Social Security number, and all available records were forwarded.  The Board further notes that the AOJ requested records directly from Dr. S. Cardwell (who works within the Henry Ford Health Care System) in May and July 2007, but did not receive a response directly from that doctor.  The AOJ informed the Veteran that it had requested those records in a July 2007 letter.  The Board further notes that the Henry Ford Health System provided the Veteran's medical records, which are associated with the claims file and included records for Dr. Cardwell.  As such, the AOJ properly requested records from Dr. Cardwell, and the Veteran was not prejudiced by VA's failure to obtain a response directly from Dr. Cardwell, as those records appear to have been provided directly from the Henry Ford Health System, and later directly by the Veteran in August 2012.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran was afforded VA medical examinations in March 2010 regarding his claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on interviews with the Veteran; reviews of the record, to include available service treatment records; and a physical examinations.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in July 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during July 2011 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences he alleges resulted in his respiratory disorder, including getting kicked by his sergeant and feeling ill after his gas chamber training, the type and onset of symptoms, and his contention that his military service caused his claimed disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the development ordered in the Board's October 2011 remand, discussed below.  As will be explained, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence have been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In October 2011, the Board remanded this matter for development, to include providing the Veteran an opportunity to identify any additional treatment.  In a July 2012 letter, the AOJ requested that the Veteran submit any treatment records pertinent to his claim.  Although the AOJ did not request that the Veteran identify his treatment providers, the Veteran subsequently provided numerous copies of his private medical records, which included identification information regarding his treatment.  Additionally, per the Board remand, in July 2012, the AOJ requested service records under all of the Veteran's alternate names and various identification numbers.  The AOJ did not specifically request any separately-filed dispensary reports (such as from Ireland Army Hospital) and any records of a 1965 rejection of enlistment, as ordered by the Board.  However, in August 2013, the AOJ requested and subsequently received all available service treatment records found following that search, and the National Personnel Records Center indicated that it provided all service treatment records for the Veteran.  Also, the Board notes that records from the Ireland Army Hospital are already of record.  Therefore, the Board finds that the AOJ has substantially complied with the October 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection Claim
 
During the July 2011 Board hearing and in documents of record, the Veteran claimed that he had a respiratory infection in service that caused his claimed respiratory disorder.  During the hearing, he indicated that he participated in a gas chamber drill, after which he was dizzy and short of breath, but continued his duty on the rifle range.  Alternatively, in a May 2013 statement, he contends that he was exposed to ionizing radiation in service that resulted in his claimed respiratory disorder, though he has not explained how he was exposed to such radiation.  

A.  Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.
 
Additionally, service connection for a disability based on exposure to ionizing radiation can be demonstrated by three different methods. See Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c)  and 38 C.F.R. § 3.309(d)  are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, Cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311. Under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b). If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 38 C.F.R. § 3.311(b)(1)(iii). For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2). 

That regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service. See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


B.  Factual Background and Analysis

A June 1967 induction examination documents a finding of a normal nose and sinuses, and lungs and chest.  In his report of medical history, the Veteran reported shortness of breath.  Service treatment records document some respiratory treatment.  A July 28, 1967 record documents that the Veteran received treatment for an upper respiratory infection (viral).  A chest X-ray that day was normal chest.  An August 2, 1967 record showed that the Veteran had been diagnosed with infection, upper respiratory, acute and was returned to duty, following his hospital admission July 28, 1967.

The August 1967 medical discharge examination noted that the Veteran's nose, sinuses, and lungs and chest were normal.  In his report of medical history, the Veteran denied asthma, shortness of breath, pain or pressure in the chest and chronic cough.  

The claims file documents treatments at various times after service for respiratory complaints, including for pneumonia (February 2001 chest X-ray for Dr. S. Cardwell), pneumonia and severe sinus symptoms (March 2001 chest X-ray for Dr. Cardwell) and acute bronchitis (September 14, 2001 private medical record by Dr. Cardwell).  In September 13, 2001, Dr. Cardwell noted that the Veteran had persistent "cough and shortness of breath in a smoker" and found no recognizable acute process. In a June 13, 2005 private medical record, Dr. M. Shreve-Nicolai noted that the Veteran complained of chest congestion and had a pack a day smoking habit for 20 years.  She diagnosed him with bronchitis.  In a June 17, 2005 private medical record, Dr. S. Cardwell noted the Veteran's coughing history of 10 days and diagnosed acute bronchitis.  

The Veteran also submitted two November 2006 lay statements (from B.H. and G.T.).  B.H. reported that when the Veteran left service he complained of respiratory problems.  

The Veteran underwent a March 2010 respiratory diseases VA examination.  The VA examiner noted the Veteran's claim that he has a respiratory disorder due to his in-service respiratory infection.  At that time, the Veteran's chief complaint was for a sinus problem, and he also reported smoking half a pack of cigarettes per day and having smoked up to one pack per day for 50 years.  

The March 2010 respiratory VA examiner found, following physical examination of the Veteran and review of the claims file, that the Veteran had a deviated nasal septum, chronic rhinitis, and sinusitis.  The VA examiner opined that the Veteran's "upper respiratory infection [during] basic training was an incidental respiratory infection" and that "[t]his usually does not lead to long-term respiratory conditions."  The VA examiner then found that the diagnosed conditions were not related to the Veteran's upper respiratory infection in service.  

The Board initially finds that service connection is not warranted for a disease due to ionizing radiation as there is no credible evidence that the Veteran was exposed to radiation during service. The only evidence provided by the Veteran in support of his claim was a copy of a page of a VA handbook addressing how VA identifies patients.  That page did not provide any indication of the relevance of such identification as it would pertain to the Veteran specifically.  Moreover, the record fails to show that the Veteran was involved in any radiation-risk activity, to include on-site participation in a test involving the atmospheric detonation of a nuclear device. The service personnel records document that the Veteran served for less than three months, and during that time he was stationed at Fort Knox, Kentucky.  His military occupational specialty was as a trainee.  The personnel records do not include any kind of documentation supportive of the Veteran's contention of ionizing radiation exposure.  Moreover, Fort Knox is not listed as a site where nuclear testing was done.  See 38 C.F.R. § 3.309(d)(3)(iv),(v).  Therefore, based on the lack of official documentation showing exposure to radiation during service, the Board finds the Veteran's statements regarding radiation exposure to be not credible.  See Caluza, supra (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).   

As such, in the absence of credible evidence establishing exposure to ionizing radiation, the Veteran's claim does not require any further development, to include forwarding the claim to the Under Secretary for Benefits.  Wandel v. West, 11 Vet. App. 200 (1998). Thus, the Veteran is also not entitled to service connection pursuant to the provisions contained within 38 C.F.R. § 3.311. 

The Board further finds that service connection for the Veteran's respiratory disorder is not warranted on a direct basis.  Initially, the Board accords great probative weight to the March 2010 VA examiner's opinion.  Specifically, the examiner performed a physical examination of the Veteran and reviewed his medical history, to include the claims file, and specifically considered the Veteran's contentions.  Furthermore, the VA examiner discussed the evidence considered and provided an explanation as to how he each reached his medical opinion.  The Board finds that such examination and opinion to be the most probative evidence in this matter as the examiner offered clear conclusions and supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2010 VA examiner's opinion.

Therefore, based on the March 2010 respiratory VA examiner's opinion, the Board finds that the Veteran's claimed respiratory disorder is not etiologically related to his service.  That VA examiner specifically considered the Veteran's in-service upper respiratory infection, but found that it was an incidental infection that does not usually lead to long-term respiratory conditions.  There are no other medical opinions of record addressing the etiology of the claimed respiratory disorder.  

The Veteran currently contends that his respiratory disorder is related to his military service, to include his in-service upper respiratory infection.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a specific respiratory condition,  falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, the etiology of the claimed medical disorder is made in consideration of multiple factors, as discussed by the March 2010 VA examiner, and there is no indication that the Veteran has the requisite medical knowledge to make such medical opinion. 

Furthermore, to the extent that the Veteran currently contends that he has had a chronic respiratory problem since service, the evidence of record simply does not support such a finding.  In considering the Veteran's contentions, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v.  Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The August 1967 medical discharge examiner found that the Veteran's nose, sinuses and lungs and chest were normal.  In his report of medical history, the Veteran denied asthma, shortness of breath, pain or pressure in the chest and chronic cough.  The Board finds that the negative statements regarding respiratory complaints made by the Veteran in service are more credible and probative as to the chronicity of the disorders than his more recent contradictory lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events made in connection with her claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Therefore, based on the competent and probative March 2010 VA examiner's opinion, the Board finds that the Veteran's claimed respiratory disorder is not shown to be causally or etiologically related to any disease, injury, or incident of service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a respiratory disorder is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a back disorder, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As relevant to the Veteran's diagnosed scoliosis of the spine, the Board notes that it is unclear whether such is considered a congenital or developmental defect or disease.  In this regard, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service. 38 C.F.R. §§ 3.303(c), 4.9.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).   

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90. The VA General Counsel  draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital or developmental defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97(2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

However, a congenital or developmental defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id.  If it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515(1993). VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175(1991). VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

In the instant case, the Veteran was afforded a VA examination in March 2010 in order to determine the nature and etiology of his back disorder, to include his scoliosis.  At such time, the VA examiner opined that the Veteran's "current back condition is not caused by, or related to, or aggravated by his military service" and noted consideration of the medical evidence.  The VA examiner explained that the Veteran "is 67 years of age and it is consistent for his skeletal system to manifest degenerative changes at this age.  The episode of injury described...is a solitary temporary condition."  Also the Veteran's "scoliosis ...is developmental and not related to his military service."  However, the examiner did not indicate whether scoliosis is a developmental defect or disease.  Therefore, a remand for an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's March 2010 VA spine examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to include the service treatment records and the March 2010 VA examination report, please offer an opinion regarding the following inquiries:

The examiner should state whether the Veteran's scoliosis constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's scoliosis is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the Veteran's scoliosis is a disease, did it clearly and unmistakably pre-exist his entry to active duty?

(a)  If there is clear and unmistakable evidence that scoliosis pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing scoliosis did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the scoliosis, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(b)  If there is no clear and unmistakable evidence that scoliosis pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's in-service back complaints.

Any opinion expressed should be accompanied by a supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


